Citation Nr: 0422658	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California.  In that decision, the RO denied 
service connection for bilateral hearing loss, residuals of a 
shrapnel wound to the right hand, residuals of a shrapnel 
wound to the right leg, post-traumatic stress disorder 
(PTSD), and rheumatoid arthritis of the back.  The RO also 
assigned an earlier effective date of May 24, 2001, for 
service connection of Type II diabetes mellitus.  The veteran 
filed a Notice of Disagreement in May 2002 with respect to 
all the service connection claims; he did not express 
disagreement with the effective date assigned to Type II 
diabetes mellitus.  In October 2002, the RO mailed the 
Statement of the Case, and the veteran filed a Substantive 
Appeal with respect to two claims, service connection for 
bilateral hearing loss and PTSD.  In May 2003, a VA Decision 
Review Officer granted service connection for PTSD and 
hearing loss in the left ear.  Since service connection was 
granted for PTSD and left ear hearing loss, the only issue 
remaining before the Board is that of entitlement to service 
connection for hearing loss in the right ear.  

The veteran testified at a hearing before the undersigned in 
March 2004.  A copy of the hearing transcript has been 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon reviewing the claims folder, the Board finds that 
additional procedural development is necessary.  

The case must be remanded so the RO can issue a Supplemental 
Statement of the Case (SSOC).  In December 2003, the RO 
received a VA audiological consultation dated in October 
2003, but did not provide the veteran with an SSOC.  See 
38 C.F.R. § 19.31(b) (2003) (SSOC will be furnished to the 
appellant and the representative, if any, following the 
receipt of additional pertinent evidence after a Statement of 
the Case or the most recent SSOC has been issued and before 
the appeal is certified and transferred to the Board).  In 
this case, the last SSOC was issued in October 2003, prior to 
the receipt of the audiological consultation report.  
Accordingly, the case must be remanded for the procedural 
defect to be cured.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
since issued regulations consistent with this law.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 19.9 (2003).  
Among other things, the VCAA heightens VA's duty to assist 
and duty to notify claimants of the type of evidence needed 
to substantiate claims.  VA must inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) which of that information and 
evidence VA will seek to obtain, (3) which of it the claimant 
is expected to provide, and (4) request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, VA has not asked the veteran to provide any 
evidence in his possession that pertains to the claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO must ask the veteran to 
provide any evidence in his possession 
that pertains to the pending claim.  See 
38 C.F.R. § 3.159(b) (2003).  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  Thereafter, the RO must furnish an 
SSOC to the appellant and the 
representative, and provide them with an 
opportunity to respond.  The SSOC must 
specifically address the VA audiological 
report of October 2003. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




